826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene Esker BRYNS, Plaintiff-Appellant,v.Gene A. SCROGGY, Warden, Defendant-Appellee.
No. 87-5065
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1987.

ORDER
Before MILBURN and RYAN, Circuit Judges, and EDWARDS, Senior Circuit Judge.


1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the brief submitted by the appellant, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order entered January 5, 1987, the dismissal of appellant's action as frivolous is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.